High Plains Gas, Inc. SECURED CONVERTIBLE PROMISSORY NOTE

 

 

 

 

Issuance Date: March 9, 2012

 

U.S. $836,000.00

This Secured Convertible Promissory Note (this “Note”) is issued pursuant to the
terms of that certain Securities Purchase Agreement (the “Purchase Agreement”)
of even date herewith entered into between the Company (as defined below) and
the Holder (as defined below).

FOR VALUE RECEIVED, High Plains Gas, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to the order of Tonaquint, Inc., a Utah corporation, or
its registered assigns (the “Holder”) the principal sum of $836,000.00
(“Principal Amount”), and any additional  advances and other amounts that may
accrue under the terms of this Note as set forth herein (as reduced or
increased, as the case may be, pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date, on any Installment Date with respect to the Installment Amount
due on such Installment Date (each as defined below), acceleration, redemption
or otherwise (in each case in accordance with the terms hereof) and to pay
interest (“Interest”) on any Outstanding Balance (as defined below) at the
applicable interest rate from the date which is 180 calendar days subsequent
(the “Interest Start Date”) to the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon any
Installment Date, the Maturity Date or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof). Certain
capitalized terms used herein are defined in Section 29.  Subject to Section 2,
no interest is payable from the Issuance Date until the Interest Start Date.
 For purposes hereof, the term “Outstanding Balance” means the sum of the
Principal, any accrued but unpaid Interest, collection and enforcements costs,
and any other fees or penalties incurred under this Note or under the Purchase
Agreement.

1. PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date (which includes
the Maturity Date), the Company shall pay to the Holder an amount equal to the
Installment Amount due on such Installment Date in accordance with Section 8.
Additionally, so long as no Event of Default (as defined below) shall have
occurred, the Company may, in its sole and absolute discretion and upon giving
the Holder not less than five (5) Trading Days written notice (a “Prepayment
Notice”), pay in cash all or any portion of the Outstanding Balance at any time
prior to the Maturity Date, provided that in the event the Company elects to
prepay all or any portion of the Outstanding Balance within 12 months of the
Issuance Date, it shall pay to the Holder 125% of the portion of the Outstanding
Balance the Company elects to prepay, and if the Company elects to prepay all or
any portion of the Outstanding Balance at any time after the date that is 12
months from the Issuance Date but prior to the Maturity Date, it shall pay to
the Holder 110% of the portion of the Outstanding Balance the Company elects to
prepay.




2. INTEREST; INTEREST RATE. The Company acknowledges that the Principal Amount
of this Note exceeds the Purchase Price (as defined in the Purchase Agreement)
and that such excess is (a) the original issue discount and (b) the Transaction
Expenses (as defined in the Purchase Agreement), both of which shall be fully
earned and charged to the Company as of the Issuance Date and paid to the Holder
as part of the outstanding Principal balance as set forth in this Note.
 Interest on the Outstanding Balance of this Note shall accrue at the rate of
six percent (6%) per annum, provided that upon the occurrence and during the
continuance of an Event of Default, Interest shall accrue on the Outstanding
Balance at the rate of eighteen percent (18%) per annum; provided further that,
notwithstanding any provision to the contrary contained herein, interest shall
begin to accrue on the Outstanding Balance only upon the earlier of (x) the
Interest Start Date and (y) the date on which an Event of Default occurs.  All
Interest calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty





1




(30) day months, shall compound daily and shall be payable in accordance with
the terms of this Note.  Notwithstanding any provision to the contrary herein,
in no event shall the applicable interest rate at any time exceed the maximum
interest rate allowed under applicable law. All payments owing hereunder shall
be in lawful money of the United States of America or Conversion Shares, as
provided for herein, and delivered to Holder at the address furnished to the
Company for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and penalties, if any, then to (c) accrued
and unpaid Interest, and thereafter to (d) Principal.




3. CONVERSION OF NOTE. This Note shall be convertible into validly issued, fully
paid and non-assessable shares of Common Stock, on the terms and conditions set
forth in this Section 3.




(a) Conversion Right.




(i) Subject to the provisions of Section 3(d), at any time or times on or after
the Issuance Date, the Holder shall be entitled to convert any portion of the
outstanding and unpaid Conversion Amount (as defined below) into validly issued,
fully paid and non-assessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below).




(ii) The Company shall not issue any fraction of a share of Common Stock upon
any conversion. All shares issuable upon each conversion of this Note shall be
aggregated for purposes of determining whether such conversion would result in
the issuance of a fractional share.  If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp, issuance and similar taxes that may be
payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount.




(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a)(i) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).




(i) “Conversion Amount” means the portion of the Outstanding Balance to be
converted, redeemed or otherwise with respect to which this determination is
being made.




(ii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $0.05, subject to adjustment as provided herein.




(c) Mechanics of Conversion.




(i) Conversion Prior to Maturity Date. To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall
deliver (whether via email, facsimile or otherwise), for receipt on or prior to
11:59 p.m., New York time, on such date, a copy of an executed notice of
conversion substantially in the form attached hereto as Exhibit A (the
“Conversion Notice”) to the Company. If required by Section 3(c)(iii), within
three (3) Trading Days following a conversion of this Note as aforesaid, the
Holder shall surrender this Note to a nationally recognized overnight delivery
service for delivery to the Company (or an indemnification undertaking with
respect to this Note in the case of its loss, theft or destruction as
contemplated by Section 17(b)). On or before the first (1st) Trading Day
following the date of receipt of a Conversion Notice, the Company shall transmit
by facsimile an acknowledgment of confirmation, in the form attached hereto as
Exhibit B, of receipt of such Conversion Notice to the Holder and the Company’s
transfer agent (the “Transfer Agent”). On or before the third (3rd) Trading Day
following the date of receipt of a Conversion Notice, the Company shall
(1) provided that the Transfer Agent is participating in The Depository Trust
Company’s (“DTC”)





2




Fast Automated Securities Transfer Program, credit such aggregate number of
shares of Common Stock to which the Holder shall be entitled to the Holder’s or
its designee’s balance account via DTC through its Deposit/Withdrawal at
Custodian system or (2) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the address as specified in the Conversion Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled. If this
Note is physically surrendered for conversion pursuant to Section 3(c)(iii) and
the Outstanding Balance of this Note is greater than the Principal portion of
the Conversion Amount being converted, then the Company shall as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the Holder (or its
designee) a new Note (in accordance with Section 17(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date. In the event of a partial conversion of
this Note pursuant hereto, the Principal amount converted shall be deducted from
the Installment Amount(s) relating to the Installment Date(s) as set forth in
the applicable Conversion Notice.




(ii) Company’s Failure to Timely Deliver. If the Company shall fail, for any
reason or for no reason, to issue to the Holder within three (3) Trading Days
after the Company’s receipt of a Conversion Notice (whether via facsimile or
otherwise), a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s or its designee’s balance account via
DTC for such number of shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of any Conversion Amount (as the case may be) (a
“Conversion Failure”), then, in addition to all other remedies available to the
Holder, (1) the Company shall pay in cash to the Holder on each day after such
third (3rd) Trading Day that the issuance of such shares of Common Stock is not
timely effected an amount equal to 2% of the product of (A) the sum of the
number of shares of Common Stock not issued to the Holder on a timely basis and
to which the Holder is entitled multiplied by (B) the Closing Sale Price of the
Common Stock on the Trading Day immediately preceding the last possible date
which the Company could have issued such shares of Common Stock to the Holder
without violating Section 3(c)(i); and (2) the Holder, upon written notice to
the Company, may void its Conversion Notice with respect to, and retain or have
returned (as the case may be) any portion of this Note that has not been
converted pursuant to such Conversion Notice, provided that the voiding of a
Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. Upon a Conversion Failure (unless Holder elects
to void the Conversion Notice), in addition to such failure being considered an
Event of Default hereunder, the Company shall also be deemed to have issued the
Conversion Shares to Holder on the applicable date and pursuant to the terms set
forth in this Section 3, with Holder entitled to all the rights and privileges
associated with such deemed issued shares (the “Deemed Conversion Issuance”).
 In addition to the foregoing, if within three (3) Trading Days after the
Company’s receipt of a Conversion Notice (whether via facsimile or otherwise),
the Company shall fail to issue and deliver a certificate to the Holder and
register such shares of Common Stock on the Company’s share register or credit
the Holder’s or its designee’s balance account via DTC for the number of shares
of Common Stock to which the Holder is entitled upon the Holder’s conversion
hereunder (as the case may be), and if on or after such third (3rd) Trading Day
the Holder (or any other Person in respect, or on behalf, of the Holder)
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of all or any portion of the
number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock,
issuable upon such conversion that the Holder so anticipated receiving from the
Company, then, in addition to all other remedies available to the Holder, the
Company shall, within three (3) Trading Days after the Holder’s request and in
the Holder’s discretion, either (i) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the





3




shares of Common Stock so purchased (including, without limitation, by any other
Person in respect, or on behalf, of the Holder) (the “Buy-In Price”), at which
point the Company’s obligation to so issue and deliver such certificate or
credit the Holder’s balance account via DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion hereunder (as
the case may be) (and to issue such shares of Common Stock) shall terminate, or
(ii) promptly honor its obligation to so issue and deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the Holder’s balance account via DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of shares of Common Stock
multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).

  

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the name and address of the holders of all or
any portion of the Note and the principal amount of the Note held by such holder
(the “Registered Note”). The entries in the Register shall be conclusive and
binding for all purposes absent manifest error. The Company and the holder shall
treat each Person whose name is recorded in the Register as the owner of the
Note for all purposes (including, without limitation, the right to receive
payments of Principal and Interest hereunder) notwithstanding notice to the
contrary. The Registered Note may be assigned, transferred or sold in whole or
in part only by registration of such assignment or sale on the Register. Upon
its receipt of a request to assign, transfer or sell all or part of the
Registered Note by the holder thereof, the Company shall record the information
contained therein in the Register and issue one or more new Registered Notes in
the same aggregate principal amount as the principal amount of the surrendered
Registered Note to the designated assignee or transferee pursuant to Section 17.
Notwithstanding anything to the contrary in this Section 3(c)(iii), the Holder
may assign this Note or any portion thereof to its Affiliate without delivering
a request to assign or sell this Note to the Company and the recordation of such
assignment or sale in the Register (a “Related Party Assignment”); provided,
that (A) the Company may continue to deal solely with such assigning or selling
Holder unless and until such Holder has delivered a request to assign or sell
the Note or portion thereof to the Company for recordation in the Register; (B)
the failure of such assigning or selling Holder to deliver a request to assign
or sell such Note or portion thereof to the Company shall not affect the
legality, validity, or binding effect of such assignment or sale; and (C) such
assigning or selling Holder shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register (the “Related Party
Register”) comparable to the Register on behalf of the Company, and any such
assignment or sale shall be effective upon recordation of such assignment or
sale in the Related Party Register.  Notwithstanding anything to the contrary
set forth in this Section 3, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the entire Outstanding Balance of
this Note is being converted (in which event this Note shall be delivered to the
Company as contemplated by Section 3(c)(i)) or (B) the Holder has provided the
Company with prior written notice (which notice may be included in a Conversion
Notice) requesting reissuance of this Note upon physical surrender of this Note.
The Holder and the Company shall maintain records showing the Outstanding
Balance and Late Charges converted and/or paid (as the case may be) and the
dates of such conversions and/or payments (as the case may be) or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon conversion.




(d) Limitations on Conversions.  




(i) Notwithstanding anything to the contrary contained in this Note, this Note
shall not be convertible by the Holder hereof, and the Company shall not affect
any conversion of this Note or otherwise issue any shares of Common Stock
pursuant to Section 8 hereof, to the extent (but only





4




to the extent) that the Holder together with any of its Affiliates would
beneficially own in excess of 4.99% (the “Maximum Percentage”) of the
Common Stock outstanding.  Notwithstanding the forgoing, at such times that the
Market Capitalization of the Common Stock is less than Five Hundred Thousand and
00/100 Dollars ($500,000.00), the term “4.99%” shall be replaced in the
preceding sentence with “9.99%”.  For purposes of this Agreement, the term
“Market Capitalization of the Common Stock” shall mean the product equal to (a)
the average VWAP of the Common Stock for the immediately preceding thirty (30)
Trading Days, multiplied by (b) the aggregate number of outstanding shares of
Common Stock as reported on the Company’s most recently filed Form 10-Q or Form
10-K.




(ii) To the extent the limitation set forth in subsection (i) applies, the
determination of whether this Note shall be convertible (vis-à-vis other
convertible, exercisable or exchangeable securities owned by the Holder or any
of its Affiliates) and of which such securities shall be convertible,
exercisable or exchangeable (as among all such securities owned by the Holder
and its Affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission to the Company for conversion,
exercise or exchange (as the case may be). No prior inability to convert this
Note, or to issue shares of Common Stock, pursuant to this subsection (d) shall
have any effect on the applicability of the provisions of this subsection (d)
with respect to any subsequent determination of convertibility. For purposes of
this subsection (d), beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(e) of
the 1934 Act (as defined in the Purchase Agreement) and the rules and
regulations promulgated thereunder. The provisions of this subsection (d) shall
be implemented in a manner otherwise than in strict conformity with the terms of
this subsection (d) to correct this subsection (d) (or any portion hereof) which
may be defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this subsection (d) shall apply to a
successor Holder of this Note. The holders of Common Stock shall be third party
beneficiaries of this subsection (d) and the Company may not waive this
subsection (d) without the consent of holders of a majority of its Common Stock.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise of convertible or exercisable
securities into Common Stock, including, without limitation, pursuant to this
Note.




4. RIGHTS UPON EVENT OF DEFAULT.




(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:




(i) the suspension from trading or the failure of the Common Stock to be trading
or listed (as applicable) on an Eligible Market for a period of five
(5) consecutive days or for more than an aggregate of ten (10) days in any
365-day period;




(ii) (A) a Conversion Failure or (B) the Company’s notice, written or oral, to
any holder of this Note, including, without limitation, by way of public
announcement or through any of its agents, at any time, of its intention not to
comply, as required, with a request for conversion of this Note into shares of
Common Stock that is requested in accordance with the provisions of this Note,
other than pursuant to Section 3(d);




(iii) at any time following the tenth (10th) consecutive day that the Required
Reserve Amount (as defined below) is less than two (2) times the number of
shares of Common Stock that the Holder would be entitled to receive upon a
conversion of the entire Outstanding Balance of this Note (without regard to any
limitations on conversion set forth in Section 3(d) or otherwise);




(iv) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due (including, without
limitation, a failure to deliver Post-Installment Conversion Shares or
Pre-Installment Conversion Shares) under this Note (including, without
limitation, the Company’s failure to deliver any Installment Amount when due or
to pay any redemption payments or amounts hereunder) or any other Transaction
Document (as defined in the Purchase Agreement) or any other agreement,
document, certificate or other instrument delivered in connection with the
transactions contemplated hereby and thereby, except, in the case of a failure
to pay Interest and Late Charges when and as due, in which case only if such
failure remains uncured for a period of at least five (5) days;




(v) the occurrence of any default under, redemption of or acceleration prior to
maturity of any Indebtedness of the Company or any of its Subsidiaries in an
amount equal to $500,000 or more;




(vi) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary;




(vii) the commencement by the Company or any Significant Subsidiary of a
voluntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated as bankrupt or insolvent, or the consent by it
to the entry of a decree, order, judgment or other similar document in respect
of the Company or any Significant Subsidiary in an involuntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable federal, state or foreign law, or the consent by it to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or any Significant Subsidiary or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the execution of a composition of debts, or the occurrence of any other similar
federal, state or foreign proceeding, the taking of corporate action by the
Company or any Significant Subsidiary in furtherance of any such action or the
commencement by any Person of a UCC foreclosure sale of a material portion of
the Company’s or any Significant Subsidiary’s assets or any other similar action
under federal, state or foreign law;




(viii) the entry by a court of (A) a decree, order, judgment or other similar
document adjudging the Company or any Significant Subsidiary as bankrupt or
insolvent, or approving as properly filed a petition seeking liquidation,
reorganization, arrangement, adjustment or composition of or in respect of the
Company or any Significant Subsidiary under any applicable federal, state or
foreign law or (B) a decree, order, judgment or other similar document
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of the Company or any Significant Subsidiary or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;




(ix) a final judgment or judgments for the payment of money aggregating in
excess of $100,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in





5




calculating the $100,000 amount set forth above so long as the Company provides
the Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the Company or
such Subsidiary (as the case may be) will receive the proceeds of such insurance
or indemnity within thirty (30) days of the issuance of such judgment;




(x) the Company and/or any Subsidiary, individually or in the aggregate, fails
to pay, when due, or within any applicable grace period, any payment with
respect to any Indebtedness equal to $500,000 or more due to any third party
(other than, with respect to unsecured Indebtedness only, payments contested by
the Company and/or such Subsidiary (as the case may be) in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP) or is otherwise in breach or
violation of any agreement for monies owed or owing in an amount equal to
$500,000 or more, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder;




(xi) the Company or any Subsidiary breaches any representation, warranty,
covenant or other term or condition of any Transaction Document (as defined in
the Purchase Agreement), except, in the case of a breach of a covenant or other
term or condition that is curable, only if such breach remains uncured for a
period of ten (10) days after the Company or the Subsidiary (as applicable)
receives written notice of such breach from the Holder;




(xii) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of Section 8 or Section 13 of this Note, except, in
the case of a failure to comply with any provision of Section 13 that is
curable, only if such breach remains uncured for a period of ten (10) days after
the Company or the Subsidiary (as applicable) receives written notice of such
breach from the Holder;




(xiii) a false or inaccurate certification (including, without limitation, a
false or inaccurate deemed certification) by the Company that the Equity
Conditions are satisfied, that there has been no Equity Conditions Failure or as
to whether any Event of Default has occurred;




(xiv) the Company fails to maintain authorized but unissued shares of Common
Stock equal to at least 200% of the number of shares of Common Stock that would
be needed to fully convert this Note;




(xv) the failure of the Company or its Transfer Agent to maintain DTC and
Deposit Withdrawal at Custodian (“DWAC”) eligibility at any time during which
the Company has obligations under this Note;




(xvi) if after the Date of Issuance, any default or an event which, with the
passage of time or the giving of notice or both, would constitute a default, by
the Company, for monies owed or in a manner causing or likely to cause (as
determined in Holder’s reasonable discretion) damages or loss in the amount of
$500,000 or more, occurs on any note, indenture, purchase agreement, contract,
agreement, or undertaking with respect to the Holder or any affiliate of Holder;
or




(xvii) if at any time after the Issuance Date the Market Capitalization of the
Common Stock is less than Five Million and 00/100 Dollars ($5,000,000.00).




Each subsection of this Section 4(a) shall be interpreted and applied
independently, and no such subsection shall be deemed to limit or qualify any
other subsection in any manner whatsoever.




(b) Notice of an Event of Default; Redemption Right. Upon the occurrence of an
Event of Default, the Company shall within one (1) Business Day deliver written
notice thereof via facsimile and overnight courier (with next day delivery
specified) (an “Event of Default Notice”) to the Holder. At any time and from
time to time after the earlier of the Holder’s receipt of an Event of Default
Notice and the Holder becoming aware of an Event of Default, the Holder may
require the Company to redeem (regardless of whether such Event of Default has
been cured) all or any portion of this Note by delivering written notice thereof
(the “Event of Default Redemption Notice”) to the Company, which Event of
Default Redemption Notice shall indicate the portion of this Note the Holder is
electing to redeem.  Each portion of this Note subject to redemption by the
Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to 125% of the Outstanding Balance to be redeemed (the “Event of
Default Redemption Price”). Redemptions required by this Section 4(b) shall be
made in accordance with the provisions of Section 11. To the extent redemptions
required by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of this Note by the Company, such redemptions
shall be deemed to be voluntary prepayments, but such deemed voluntary
prepayments shall not be subject to Section 1 hereof. Notwithstanding anything
to the contrary in this Section 4, but subject to Section 3(d), until the Event
of Default Redemption Price (together with any Late Charges thereon) is paid in
full, the Conversion Amount submitted for redemption under this Section 4(b)
(together with any Late Charges thereon) may be converted, in whole or in part,
by the Holder into Common Stock pursuant to the terms of this Note. In the event
of a partial redemption of this Note pursuant hereto, the Principal amount
redeemed shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the Event of Default Redemption
Notice. In the event of the Company’s redemption of any portion of this Note
under this Section 4(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any Redemption Premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.




5. RIGHTS UPON FUNDAMENTAL TRANSACTION.




(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder, in its sole discretion, prior to such Fundamental Transaction, including
agreements to deliver to the Holder in exchange for this Note a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Note, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of this Note, having similar conversion rights as this Note and
having similar ranking to this Note, and being satisfactory to the Holder in its
sole discretion, and (ii) the Successor Entity is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market.
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of a Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of such
Fundamental Transaction, in lieu of the shares of the Company’s Common Stock (or
other securities, cash, assets or other property (except such items still





6




issuable under Sections 6 and 14, which shall continue to be receivable
thereafter) issuable upon the conversion or redemption of this Note prior to
such Fundamental Transaction), such shares of the publicly traded common stock
(or their equivalent) of the Successor Entity (including its Parent Entity)
which the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note. The
provisions of this Section 5 shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
on the conversion of this Note.




(b) Notice of a Fundamental Transaction; Redemption Right. No sooner than twenty
(20) Trading Days nor later than ten (10) Trading Days prior to the consummation
of a Fundamental Transaction, but not prior to the public announcement of such
Fundamental Transaction, the Company shall deliver written notice thereof via
facsimile and overnight courier to the Holder (a “Fundamental Transaction
Notice”). At any time during the period beginning after the Holder’s receipt of
a Fundamental Transaction Notice or the Holder becoming aware of a Fundamental
Transaction if a Fundamental Transaction Notice is not delivered to the Holder
in accordance with the immediately preceding sentence (as applicable) and ending
on the later of twenty (20) Trading Days after (i) consummation of such
Fundamental Transaction or (i) the date of receipt of such Fundamental
Transaction Notice, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Fundamental
Transaction Redemption Notice”) to the Company, which Fundamental Transaction
Redemption Notice shall indicate the Conversion Amount the Holder is electing to
redeem. The portion of this Note subject to redemption pursuant to this
Section 5 shall be redeemed by the Company in cash at a price equal to the
greater of (i) the product of (w) the Redemption Premium multiplied by (x) the
Conversion Amount being redeemed and (ii) the product of (y) the Redemption
Premium multiplied by (z) the product of (1) the Conversion Amount being
redeemed multiplied by (2) the quotient of (A) the aggregate cash consideration
and the aggregate cash value of any non-cash consideration per share of Common
Stock to be paid to the holders of the shares of Common Stock upon consummation
of such Fundamental Transaction (any such non-cash consideration constituting
publicly-traded securities shall be valued at the highest of the Closing Sale
Price of such securities as of the Trading Day immediately prior to the
consummation of such Fundamental Transaction, the Closing Sale Price of such
securities on the Trading Day immediately following the public announcement of
such proposed Fundamental Transaction and the Closing Sale Price of such
securities on the Trading Day immediately prior to the public announcement of
such proposed Fundamental Transaction) divided by (B) the Conversion Price then
in effect (the “Fundamental Transaction Redemption Price”). Redemptions required
by this Section 5 shall be made in accordance with the provisions of Section 11
and shall have priority to payments to stockholders in connection with such
Fundamental Transaction. To the extent redemptions required by this Section 5(b)
are deemed or determined by a court of competent jurisdiction to be prepayments
of this Note by the Company, such redemptions shall be deemed to be voluntary
prepayments, but not subject to Section 1 hereof. Notwithstanding anything to
the contrary in this Section 5, but subject to Section 3(d), until the
Fundamental Transaction Redemption Price (together with any Late Charges
thereon) is paid in full, the Conversion Amount submitted for redemption under
this Section 5(b) (together with any Late Charges thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3. In the
event of a partial redemption of this Note pursuant hereto, the Principal amount
redeemed shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the Fundamental Transaction
Redemption Notice. In the event of the Company’s redemption of any portion of
this Note under this Section 5(b), the Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any Redemption Premium due
under this Section 5(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the





7




Holder’s actual loss of its investment opportunity and not as a penalty and in
no way is intended to limit any right or remedy Holder may have hereunder, at
law or in equity.




6. DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.




(a) Distribution of Assets. If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions.




(b) Purchase Rights. In addition to any adjustments pursuant to Section 7 below,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete conversion of this Note (without taking into account
any limitations or restrictions on the convertibility of this Note) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights (provided, however, to the extent that the Holder’s
right to participate in any such Purchase Right would result in the Holder
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage).




(c) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holder. The provisions of this Section 6 shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.




7.





8




RIGHTS UPON ISSUANCE OF SECURITIES.




(a) Adjustment of Conversion Price upon Issuance of Common Stock. Except with
respect to Excluded Stock Transactions, if and whenever on or after the Issuance
Date the Company issues or sells Common Stock, Options, Convertible Securities,
or upon any conversion or Deemed Issuance under Section 3 or Section 8 of this
Note, or in accordance with this Section 7(a) is deemed to have issued or sold,
any shares of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company, but excluding any
Excluded Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue, conversion, or
sale or deemed issuance or sale (such Conversion Price then in effect is
referred to herein as the “Applicable Price”) (the foregoing a “Dilutive
Issuance”), then, immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the New Issuance Price.
 For the avoidance of doubt, if the New Issuance Price is greater than the
Applicable Price, there shall be no adjustment to the Conversion Price.
 “Excluded Stock Transactions” means issuances to officers, directors,
employees, affiliates or associates of the Company, and Common Stock issued for
services to the Company, each as duly authorized by the Company’s board of
directors.  For purposes of determining the adjusted Conversion Price under this
Section 7(a), the following shall be applicable:




(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 7(a)(i), the “lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option and
(y) the lowest exercise price set forth in such Option for which one share of
Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option minus (2) the sum of all amounts paid or payable to
the holder of such Option (or any other Person) upon the granting or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option plus
the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
share of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.




(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to one share of Common Stock upon the issuance or sale of
the Convertible Security and upon conversion,





9




exercise or exchange of such Convertible Security and (y) the lowest conversion
price set forth in such Convertible Security for which one share of Common Stock
is issuable upon conversion, exercise or exchange thereof minus (2) the sum of
all amounts paid or payable to the holder of such Convertible Security (or any
other Person) upon the issuance or sale of such Convertible Security plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Convertible Security (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock upon conversion, exercise
or exchange of such Convertible Securities, and if any such issue or sale of
such Convertible Securities is made upon exercise of any Options for which
adjustment of the Conversion Price has been or is to be made pursuant to other
provisions of this Section 7(a), except as contemplated below, no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate (as the case may be) at the time initially granted,
issued or sold. For purposes of this Section 7(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Issuance Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.




(iv) Calculation of Consideration Received. If any Option or Convertible
Security is issued or deemed issued in connection with the issuance or sale or
deemed issuance or sale of any other securities of the Company, together
comprising one integrated transaction, (x) such Option or Convertible Security
(as applicable) will be deemed to have been issued for consideration equal to
the Black Scholes Consideration Value thereof and (y) the other securities
issued or sold or deemed to have been issued or sold in such integrated
transaction shall be deemed to have been issued for consideration equal to the
difference of (I) the aggregate consideration received by the Company minus
(II) the Black Scholes Consideration Value of each such Option or Convertible
Security (as applicable). If any shares of Common Stock, Options or Convertible
Securities are issued or sold or deemed to have been issued or sold for cash,
the consideration received therefor will be deemed to be the net amount received
by the Company therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
for such securities will be the average VWAP of such security for the five
(5) Trading Day period immediately preceding the date of receipt. If any shares
of Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefor will be deemed to be
the fair value of such portion of the net assets and business of the
non-surviving entity as is attributable to such shares of Common Stock, Options
or Convertible Securities (as the case may be). The fair value of any
consideration other than cash or publicly traded securities will be determined
jointly by the Company and the Holder. If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following
such Valuation Event by an independent, reputable appraiser jointly selected by





10




the Company and the Holder. The determination of such appraiser shall be final
and binding upon all parties absent manifest error and the fees and expenses of
such appraiser shall be borne by the Company.




(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase shares of Common Stock, Options or
Convertible Securities, then such record date will be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).




(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 5 or Section 7(a), if the
Company at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision of Section 5 or
Section 7(a), if the Company at any time on or after the Issuance Date combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(b) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(b) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.




(c) Other Events. In the event that the Company (or any Subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section 7(c) will increase the Conversion Price as otherwise determined
pursuant to this Section 7, provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Company’s board of directors and the Holder shall agree,
in good faith, upon an independent investment bank of nationally recognized
standing to make such appropriate adjustments, whose determination shall be
final and binding and whose fees and expenses shall be borne by the Company.




8. COMPANY INSTALLMENT CONVERSION OR REDEMPTION. Beginning on the date that is
one hundred eighty (180) days following the Issuance Date (the “Initial
Installment Date”), and on each applicable Installment Date thereafter, the
Company shall pay to the Holder of this Note the applicable Installment Amount
due on such date by converting such Installment Amount in accordance with this
Section 8 (a “Company Conversion”); provided, however, the Company may, at its
option as described below, pay all or any part of such Installment Amount by
redeeming such Installment Amount in cash (a “Company Redemption”) or by any
combination of a Company Conversion and a Company Redemption so long as the
entire amount of such Installment Amount due shall be converted and/or redeemed
by the Company on the applicable Installment Date, subject to the provisions of
this Section 8; provided further that the Company shall not be entitled to
effect a Company Conversion with respect to any portion of such Installment
Amount and shall be required to pay the entire amount of such Installment Amount
in cash pursuant to a Company Redemption if on the applicable Installment Notice
Due Date or





11




on the applicable Installment Date (as the case may be) there is an Equity
Conditions Failure, and such failure is not waived by Holder as permitted
herein.




(a) General. On or prior to the date which is the twenty-third (23rd) Trading
Day prior to each Installment Date (each, an “Installment Notice Due Date”), the
Company shall deliver written notice (each, a “Company Installment Notice” and
the date the Holder receives such notice is referred to as to the “Company
Installment Notice Date”), to the Holder and such Company Installment Notice
shall (i) either (A) confirm that the applicable Installment Amount of this Note
shall be converted in whole pursuant to a Company Conversion or (B) (1) state
that the Company elects to redeem, or is required to redeem in accordance with
the provisions of this Note, in whole or in part, the applicable Installment
Amount pursuant to a Company Redemption and (2) specify the portion of the
applicable Installment Amount which the Company elects, or is required to
redeem, pursuant to a Company Redemption (such amount to be redeemed in cash,
the “Company Redemption Amount”) and the portion of the applicable Installment
Amount, if any, with respect to which the Company will, and is permitted to,
effect a Company Conversion (such amount of the applicable Installment Amount so
specified to be so converted pursuant to this Section 8 is referred to herein as
the “Company Conversion Amount”), which amounts when added together, must equal
the entire applicable Installment Amount and (ii) if the applicable Installment
Amount is to be paid, in whole or in part, pursuant to a Company Conversion,
certify that there is not an Equity Conditions Failure as of the date of the
applicable Company Installment Notice. Each Company Installment Notice shall be
irrevocable and may not be revoked by the Company. If the Company does not
timely deliver a Company Installment Notice in accordance with this Section 8
with respect to a particular Installment Date, then the Company shall be deemed
to have delivered on the Installment Notice Due Date an irrevocable Company
Installment Notice confirming a Company Conversion of the entire Installment
Amount payable on such Installment Date and shall be deemed to have certified
that there is not an Equity Conditions Failure on the applicable Installment
Notice Due Date and the applicable Installment Date. No later than two
(2) Trading Days after delivery or deemed delivery (as applicable) of the
applicable Company Installment Notice setting forth a Company Conversion Amount,
the Company shall deliver to the Holder’s account via DTC the Pre-Installment
Conversion Shares, and as to which the Holder shall be the owner thereof as of
such time of delivery or deemed delivery (as the case may be) of such Company
Installment Notice. The applicable Company Conversion Amount (whether set forth
in the applicable Company Installment Notice or by operation of this Section 8)
shall be converted in accordance with Section 8(b) and the applicable Company
Redemption Amount shall be redeemed in accordance with Section 8(c). If the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, then Pre-Installment Conversion Shares shall be delivered
pursuant to Section 8(d) hereof. If an Equity Conditions Failure has occurred,
then the Company shall identify each such Equity Conditions Failure in the
Company Installment Notice and request a waiver from Holder pursuant to Section
8(f) hereof.




(b) Mechanics of Company Conversion. Subject to Section 3(d), if the Company
delivers a Company Installment Notice and elects, or is deemed to have delivered
a Company Installment Notice and deemed to have elected, in whole or in part, a
Company Conversion in accordance with Section 8(a), then the remainder of this
Section 8(b) shall apply. Notwithstanding anything else in this Section to the
contrary, if an Equity Conditions Failure has occurred, then the Company shall
identify each such Equity Conditions Failure in the Company Installment Notice
and request a waiver from Holder pursuant to Section 8(f) hereof. If such waiver
is obtained, then the remainder of this Section 8(b) shall apply.




(i) Provided that there is no Equity Conditions Failure as of the applicable
Installment Date (or any such failure is waived as permitted herein) and a
Company Conversion is not otherwise prohibited under any other provision of this
Note, no later than two (2) Trading Days after each Installment Date, the
Company shall deliver to the Holder’s account via DTC the Post-Installment
Conversion Shares less the Pre-Installment Conversion Shares previously
delivered to Holder. So long as





12




no Event of Default has occurred, if the Pre-Installment Conversion Shares on
the applicable Installment Date exceed the Post-Installment Conversion Shares,
then Holder may either (i) return the excess shares to the Company, or (ii)
apply such excess shares to any further issuance of shares to be made by the
Company to Holder under this Note. If an Event of Default has occurred, then
Holder is not required to return to the Company any Pre-Installment Conversion
Shares if the Pre-Installment Conversion Shares exceed the Post-Installment
Conversion Shares on the applicable Installment Date.




(ii)  If an Event of Default occurs during any applicable Company Conversion
Measuring Period, then either (i) the Holder shall return any Pre-Installment
Conversion Shares delivered in connection with the applicable Installment Date
or (ii) the Company Conversion Amount used to calculate the Event of Default
Redemption Price shall be reduced by the product of (x) the Company Conversion
Amount applicable to such Installment Date multiplied by (y) the Conversion
Share Ratio (as defined below). If there is an Equity Conditions Failure as of
such Installment Date that is not waived as permitted herein or a Company
Conversion is not otherwise permitted under any other provision of this Note,
then, at the option of the Holder designated in writing to the Company, the
Holder may require the Company to do any one or more of the following: (i) the
Company shall redeem all or any part designated by the Holder of the unconverted
Company Conversion Amount (such designated amount is referred to as the
“Designated Redemption Amount”) and the Company shall pay to the Holder within
three (3) days of such Installment Date, by wire transfer of immediately
available funds, an amount in cash equal to 125% of such Designated Redemption
Amount, and/or (ii) the Company Conversion shall be null and void with respect
to all or any part designated by the Holder of the unconverted Company
Conversion Amount and the Holder shall be entitled to all the rights of a holder
of this Note with respect to such designated part of the Company Conversion
Amount; provided, however, the Conversion Price for such designated part of such
unconverted Company Conversion Amount shall thereafter be adjusted to equal the
lesser of (A) the Company Conversion Price as in effect on the date on which the
Holder voided the Company Conversion and (B) the Company Conversion Price that
would be in effect on the date on which the Holder delivers a subsequent
Conversion Notice relating thereto as if such date was an Installment Date.




(iii) In addition, if there is an Equity Conditions Failure as of such
Installment Date that is not waived as permitted herein or a Company Conversion
is not otherwise permitted under any other provision of this Note, then, at the
Holder’s option, either (I) the Holder shall return any Pre-Installment
Conversion Shares delivered in connection with the applicable Installment Date
or (II) the applicable Designated Redemption Amount shall be reduced by the
product of (X) the Company Conversion Amount applicable to such Installment Date
multiplied by (Y) the Conversion Share Ratio. If the Company fails to redeem any
Designated Redemption Amount by the third (3rd) day following the applicable
Installment Date by payment of such amount on the applicable Installment Date,
then the Holder shall have the rights set forth in Section 11 as if the Company
failed to pay the applicable Company Installment Redemption Price (as defined
below) and all other rights under this Note (including, without limitation, such
failure constituting an Event of Default described in Section 4(a)(xii)).




(iv) Notwithstanding anything to the contrary in this Section 8(b), but subject
to Section 3(d), until the Company delivers Common Stock representing the
Company Conversion Amount to the Holder, the Company Conversion Amount may be
converted by the Holder into Common Stock pursuant to Section 3. In the event
that the Holder elects to convert the Company Conversion Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Company Conversion Amount so converted shall be deducted from the
Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the applicable Conversion Notice.




(c)





13




Mechanics of Company Redemption. If the Company elects, or is required to elect,
a Company Redemption, in whole or in part, in accordance with Section 8(a), then
the Company Redemption Amount, if any, which is to be paid to the Holder on the
applicable Installment Date shall be redeemed by the Company on such Installment
Date in an amount of cash, and the Company shall pay to the Holder on such
Installment Date, by wire transfer of immediately available funds an amount,
equal to the applicable Company Redemption Amount (the “Company Installment
Redemption Price”). If the Company fails to pay the applicable Company
Redemption Amount on the applicable Installment Date by payment of the Company
Installment Redemption Price on such date, then, at the option of the Holder
designated in writing to the Company (any such designation shall be a
“Conversion Notice” for purposes of this Note), the Holder may require the
Company to convert all or any part of the Company Redemption Amount at the
Company Conversion Price (determined as of the date of such designation as if
such date were an Installment Date). Conversions required by this Section 8(c)
shall be made in accordance with the provisions of Section 3(c). Notwithstanding
anything to the contrary in this Section 8(c), but subject to Section 3(d) and
the Holder’s right to require the Company to convert all or any part of the
Company Redemption Amount at the Company Conversion Price as set forth above,
until the Company Installment Redemption Price (together with any Late Charges
thereon) is paid in full, the Company Redemption Amount (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. In the event the Holder elects to convert
all or any portion of the Company Redemption Amount prior to the applicable
Installment Date as set forth in the immediately preceding sentence, the Company
Redemption Amount so converted shall be deducted from the Installment Amounts
relating to the applicable Installment Date(s) as set forth in the applicable
Conversion Notice.




(d) DTC Eligible. If the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, or if the Company is not otherwise
eligible for such program, then shares required to be issued to the Holder under
this Section 8 shall be issued as follows:




(i) No later than two (2) Trading Days after delivery or deemed delivery (as
applicable) of the applicable Company Installment Notice setting forth a Company
Conversion Amount, the Company shall deliver to the Holder via reputable
overnight courier the Pre-Installment Conversion Shares by original share
certificate, registered in the name of the Holder or its designee (the
“Pre-Installment Certificated Shares”); provided, however, that so long as
shares are not provided electronically to the Holder under Section 8, the
Pre-Installment Certificated Shares shall equal two (2) times the number of
Pre-Installment Conversion Shares that would otherwise be transferred
electronically to the Holder.




(ii)  Upon receiving the Pre-Installment Certificated Shares, the Holder agrees
to promptly deposit such shares into its brokerage account and take reasonable
efforts to cause such shares to become “free trading” (i.e., not subject to the
transferability restrictions under Rule 144). The Holder will notify the Company
by email within two (2) Trading Days after the applicable Pre-Installment
Certificated Shares become “free trading” (the date such notice is sent to the
Company is referred to as the “Free Trading Notice Date”). The date that is
twenty three (23) Trading Days after the Free Trading Notice Date is referred to
herein as the “Certificated Shares Installment Date”).




(iii) The “Post-Installment Certificated Shares” shall be the greater of (A) the
Post-Installment Conversion Shares calculated using the applicable Installment
Date, and (B) the Post-Installment Conversion Shares calculated using the
Certificated Shares Installment Date (as if such date were the designated
Installment Date).




(iv)





14




Provided that there is no Equity Conditions Failure as of the Certificated
Shares Installment Date (or such failure is waived as permitted herein) and a
Company Conversion is not otherwise prohibited under any other provision of this
Note, no later than two (2) Trading Days after the applicable Certificated
Shares Installment Date, the Company shall deliver to the Holder via reputable
overnight courier the Post-Installment Certificated Shares, less the
Pre-Installment Certificated Shares previously delivered to the Holder, by
original share certificate, registered in the name of the Holder or its
designee. So long as no Event of Default has occurred, if the Pre-Installment
Certificated Shares on the applicable Certificated Shares Installment Date
exceed the Post-Installment Certificated Shares, then the Holder may either (i)
return the excess shares to the Company, or (ii) apply such excess shares to any
further issuance of shares to be made by the Company to the Holder under this
Note. If an Event of Default has occurred, then the Holder is not required to
return to the Company any Pre-Installment Certificated Shares if the
Pre-Installment Certificated Shares exceed the Post-Installment Certificated
Shares on the applicable Certificated Shares Installment Date.




(e) Deemed Issuance. If Company fails to take any action required by this
Section 8, in addition to such failure to act being considered an Event of
Default hereunder, the Company shall also be deemed to have issued the
Post-Installment Conversion Shares to Holder on the applicable dates and
pursuant to the terms set forth in this Section 8, with Holder entitled to all
the rights and privileges associated with such deemed issued shares (the “Deemed
Installment Issuance”).




(f) Waiver of Equity Conditions Failure. Notwithstanding anything in the Note to
the Contrary, the Holder may waive in writing any Equity Conditions Failure,
except for the Non-Waivable Equity Conditions (defined below).  For purposes of
this Section 8, “Non-Waivable Equity Conditions” refer to (A) the Equity
Condition set forth in Section 29(p)(iv) (indicating that Holder may not own
more than the Maximum Percentage set forth in Section 3(d) of the Note), and (B)
the Equity Condition set forth in Section 29(p)(v) (Common Stock may be issued
without violating the rules of the Eligible Market). Any such waiver shall only
be made for the purposes of permitting a Company Conversion to occur under this
Section 8 and shall not be deemed a waiver of the underlying default or a
continuing waiver of a future Equity Conditions Failure. Any such waiver shall
not excuse the Company from the performance of any of its current or future
obligations under the Note.




(g) Preparation of Company Installment Notice. Because of the complexity of the
calculations contemplated under this Note, the Holder may, at its sole
discretion, prepare the Company Installment Notice for the benefit of the
Company, including the calculation of Pre-Installment Conversion Shares,
Post-Installment Conversion Shares, the Pre-Installment Certificated Shares,
Post-Installment Certificated Shares, etc.; provided, however, that no error or
mistake in the preparation of such information may be deemed a waiver of the
Holder’s right to enforce the terms of this Note, even if such error or mistake
arises from the Holder’s own calculation. Nothing in this Section shall be
deemed an obligation of the Holder to prepare any such information, or a waiver
of any of its rights and remedies under this Note.




9. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation (as defined in the
Purchase Agreement), bylaws, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the Holder of this Note. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon conversion of this Note above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may





15




validly and legally issue fully paid and non-assessable shares of Common Stock
upon the conversion of this Note, and (iii) shall, so long as this Note is
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of this Note, the maximum number of shares of Common
Stock as shall from time to time be necessary to effect the conversion of this
Note (without regard to any limitations on conversion).




10. RESERVATION OF AUTHORIZED SHARES.




(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for this Note equal to
200% of the entire Conversion Rate with respect to the entire Conversion Amount
of this Note as of the Issuance Date. So long as this Note is outstanding, the
Company shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of this Note, 200% of the number of shares of Common Stock as shall
from time to time be necessary to effect the conversion of this Note, provided
that at no time shall the number of shares of Common Stock so reserved be less
than the number of shares required to be reserved by the previous sentence
(without regard to any limitations on conversions, including, without
limitation, the limitations set forth in Section 3(d) hereof) (the “Required
Reserve Amount”).




(b) Insufficient Authorized Shares. If, notwithstanding Section 10(a), and not
in limitation thereof, at any time while this Note remains outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon conversion
of this Note at least a number of shares of Common Stock equal to the Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for this Note. Without limiting the generality of
the foregoing sentence, as soon as practicable after the date of the occurrence
of an Authorized Share Failure, but in no event later than sixty (60) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its best
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.




11. HOLDER’S REDEMPTIONS. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder in cash within one (1) Business Day after
the Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Fundamental Transaction Redemption Notice in accordance
with Section 5(b), the Company shall deliver the applicable Fundamental
Transaction Redemption Price to the Holder in cash concurrently with the
consummation of such Fundamental Transaction if such notice is received prior to
the consummation of such Fundamental Transaction and within one (1) Business Day
after the Company’s receipt of such notice otherwise. The Company shall deliver
the applicable Company Installment Redemption Price to the Holder in cash on the
applicable Installment Date. In the event of a redemption of less than all of
the Conversion Amount of this Note, if requested by the Holder the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 17(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the applicable





16




Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 17(d)), to the Holder, and in each case the principal
amount of this Note or such new Note (as the case may be) shall be increased by
an amount equal to the difference between (1) the applicable Event of Default
Redemption Price or Fundamental Transaction Redemption Price (as the case may
be) minus (2) the Principal portion of the Conversion Amount submitted for
redemption and (z) the Conversion Price of this Note or such new Notes (as the
case may be) shall be automatically adjusted with respect to each conversion
effected thereafter by the Holder to the lowest of (A) the Conversion Price as
in effect on the date on which the applicable Redemption Notice is voided,
(B) 85% of the lowest Closing Bid Price of the Common Stock during the period
beginning on and including the date on which the applicable Redemption Notice is
delivered to the Company and ending on and including the date on which the
applicable Redemption Notice is voided, (C) the Market Price as in effect on the
date immediately preceding the Conversion Date of the applicable conversion, and
(D) the Market Price as in effect on the date on which the applicable Redemption
Notice is voided. The Holder’s delivery of a notice voiding a Redemption Notice
and exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Late Charges which have accrued prior to the
date of such notice with respect to the Conversion Amount subject to such
notice.




12. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.




13. COVENANTS. Until this Note has been converted, redeemed or otherwise
satisfied in accordance with its terms:




(a) Incurrence of Indebtedness. Except with respect to the Indebtedness
evidenced by this Note, the Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, incur or guarantee, assume
or suffer to exist any Indebtedness that involves issuing Company securities
that are convertible into Common Stock (including without limitation selling
convertible debt, warrants or convertible preferred stock) at a price which is
or may at any time (including in connection with any default) be less than
$0.05.




(b) Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance
(collectively, “Liens”), upon any of the Collateral (as defined in the Security
Agreement), other than Permitted Liens.




(c) Cash Dividend. So long as this Note is outstanding, the Company shall not,
and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, pay cash dividends or distributions on any equity securities of the
Company or of its Subsidiaries.




(d) Restriction on Redemption. At all times after the occurrence of an Event of
Default, until this Note has been converted, redeemed or otherwise satisfied in
accordance with its terms, the Company shall not, directly or indirectly, redeem
or repurchase its capital stock without the prior express written consent of the
Holder.




(e) Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, convey or otherwise dispose of (i) any of the
Collateral (as defined in the Security Agreement) or (ii) any of the other
assets or rights of the Company or any Subsidiary owned or hereafter acquired,
whether in a single transaction or a series of related transactions, other than
(with respect to clause (ii) only) (A) sales, leases,





17




licenses, assignments, transfers, conveyances and other dispositions of such
assets or rights supported by fair market value consideration as determined in
the reasonable discretion of the board of directors or the Chief Executive
Officer of the Company or its Subsidiary, as the case may be, or (B) sales of
inventory in the ordinary course of business.




(f) Preservation of Existence, Etc.  The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, its existence,
rights and privileges, and become or remain, and cause each of its Subsidiaries
to become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.




(g) Maintenance of Properties, Etc.  The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, all of the
Collateral (as defined in the Security Agreement) in good working order and
condition, ordinary wear and tear excepted.




(h) Maintenance of Insurance.  The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to the
Collateral (as defined in the Security Agreement), in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated.




(i) Maintenance of Registration/Issuer.  From the date hereof until all the
Conversion Shares either have been sold by the Holder, or may permanently be
sold by the Holder without any restrictions pursuant to Rule 144, (the
“Registration Period”) the Company shall file with the Securities and Exchange
Commission (the “SEC”) in a timely manner all required reports under Sections 13
or 15(d) of the 1934 Act, as amended, and such reports shall conform to the
requirement of the 1934 Act and the SEC for filing thereunder. During the
Registration Period, the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would otherwise permit such termination.




(j) Company Statements. The Company shall furnish to the Holder so long as the
Holder owns Common Stock, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested to permit the Holder to sell such securities
pursuant to Rule 144 without registration.




(k) Status as an Issuer. During the Registration Period, the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.




(l) Listing Status. The Common Stock shall be listed or quoted for trading on an
Eligible Market. The Company shall promptly secure the listing of all of its
securities issuable under the terms of the Transaction Documents upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed (subject to official notice of issuance) and
shall maintain such listing of all securities from time to time issuable under
the terms of the Transaction Documents.




14.





18




PARTICIPATION. In addition to any adjustments pursuant to Section 7, the Holder,
as the holder of this Note, shall be entitled to receive such dividends paid and
distributions made to the holders of Common Stock to the same extent as if the
Holder had converted this Note into Common Stock (without regard to any
limitations on conversion herein or elsewhere) and had held such shares of
Common Stock on the record date for such dividends and distributions. Payments
under the preceding sentence shall be made concurrently with the dividend or
distribution to the holders of Common Stock (provided, however, to the extent
that the Holder’s right to participate in any such dividend or distribution
would result in the Holder exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such dividend or distribution to such
extent (or the beneficial ownership of any such shares of Common Stock as a
result of such dividend or distribution to such extent) and such dividend or
distribution to such extent shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Maximum Percentage).




15. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change or amendment to this Note.




16. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company.




17. REISSUANCE OF THIS NOTE.




(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 17(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 17(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.




(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal.




(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 17(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.




(d) Issuance of New Notes. Subject to Section 11, whenever the Company is
required to issue a new Note pursuant to the terms of this Note, such new Note
(i) shall be of like tenor with this Note, (ii) shall represent, as indicated on
the face of such new Note, the Principal remaining outstanding (or in the case
of a new Note being issued pursuant to Section 17(a) or Section 17(c), the
Principal designated by the Holder which, when added to the principal
represented by the other new Notes issued in connection with such issuance, does
not exceed the Principal remaining outstanding under this Note





19




immediately prior to such issuance of new Notes), (iii) shall have an issuance
date, as indicated on the face of such new Note, which is the same as the
Issuance Date of this Note, (iv) shall have the same rights and conditions as
this Note, and (v) shall represent accrued and unpaid Interest and Late Charges
on the Principal and Interest of this Note, from the Issuance Date.




18. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies, including all penalties, fees, and collection costs,
provided for in this Note shall be cumulative and in addition to all other
remedies available under this Note and any of the other Transaction Documents at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the Holder’s right to pursue
actual and consequential damages for any failure by the Company to comply with
the terms of this Note. The Company covenants to the Holder that there shall be
no characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Note (including, without limitation, compliance with Section
7).




19. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the Purchase Price paid for this Note was less than the original Principal
amount hereof.




20. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Initial Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.




21. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.




22. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Conversion Price, the Closing Bid Price, the Closing Sale Price or fair market
value (as the case may be) or the arithmetic calculation of the Conversion Rate
or the applicable Redemption Price (as the case may be),





20




the Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) via facsimile
(i) within two (2) Business Days after receipt of the applicable notice giving
rise to such dispute to the Company or the Holder (as the case may be) or
(ii) if no notice gave rise to such dispute, at any time after the Holder
learned of the circumstances giving rise to such dispute (including, without
limitation, as to whether any issuance or sale or deemed issuance or sale was an
issuance or sale or deemed issuance or sale of Excluded Securities). If the
Holder and the Company are unable to agree upon such determination or
calculation within two (2) Business Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to the Company or
the Holder (as the case may be), then the Company shall, within two (2) Business
Days, submit via facsimile (a) the disputed determination of the Conversion
Price, the Closing Bid Price, the Closing Sale Price or fair market value (as
the case may be) to an independent, reputable investment bank selected by the
Holder or (b) the disputed arithmetic calculation of the Conversion Rate or any
Redemption Price (as the case may be) to the Company’s independent, outside
accountant. The Company shall cause at its expense the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation with respect to the disputes set forth
in this Section 22 (as the case may be) shall be binding upon all parties absent
demonstrable error.




23. NOTICES; PAYMENTS.




(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.“  The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any
grant, issuances, or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to all holders of shares
of Common Stock, or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.




(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in The Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).




(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of the Holder, shall initially be
as set forth in Section 15.q. of the Purchase Agreement), provided that the
Holder may elect to receive a payment of cash via





21




wire transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder’s wire transfer
instructions. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day. Any amount of Principal or
other amounts due under the Transaction Documents which is not paid when due
shall result in a late charge being incurred and payable by the Company in an
amount equal to interest on such amount at the rate of eighteen percent (18%)
per annum from the date such amount was due until the same is paid in full
(“Late Charge”).




24. CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.




25. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Purchase Agreement.




26. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Utah, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Utah or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of Utah.
The Company hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of Salt Lake City for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company or any of its
Subsidiaries in any other jurisdiction to collect on the Company’s obligations
to the Holder, to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other court ruling in favor of the
Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.




27. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).




1. UNCONDITIONAL OBLIGATION. Subject to the terms of the Purchase Agreement, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the coin or currency or where
contemplated herein in shares of its Common Stock, as applicable, as herein
prescribed.  This Note is the direct obligation of the Company.

2. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:




(a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.




(b) “Approved Stock Plan” means any stock option plan which has been approved by
the Board of Directors of the Company, pursuant to which the Company’s
securities may be issued to any employee, officer or director for services
provided to the Company.




(c) “Black Scholes Consideration Value” means the value of the applicable Option
or Convertible Security (as the case may be) as of the date of issuance thereof
calculated using the Black Scholes Option Pricing Model obtained from the “OV”
function on Bloomberg utilizing (i) an underlying price per share equal to the
Closing Sale Price of the Common Stock on the Trading Day immediately preceding
the public announcement of the execution of definitive documents with respect to
the issuance of such Option or Convertible Security (as the case may be), (ii) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the remaining term of such Option or Convertible Security (as the case
may be) as of the date of issuance of such Option or Convertible Security (as
the case may be), and (iii) an expected volatility equal to the greater of 100%
and the 100 day volatility obtained from the HVT function on Bloomberg
(determined utilizing a 365 day annualization factor) as of the Trading Day
immediately following the date of issuance of such Option or Convertible
Security (as the case may be).




(d) “Bloomberg” means Bloomberg, L.P.




(e) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of Chicago are authorized or required by law
to remain closed.




(f) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink OTC Markets Inc.
(formerly Pinks Sheets LLC). If the





22




Closing Bid Price or the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price (as the case may be) of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved in accordance with the
procedures in Section 22. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during such period.




(g) “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.




(h) “Company Conversion Price” means, with respect to a particular date of
determination, the lower of (i) the Conversion Price then in effect and (ii) the
Market Price as of the applicable Installment Date. All such determinations to
be appropriately adjusted for any stock split, stock dividend, stock combination
or other similar transaction during any applicable Measuring Period.




(i) “Contingent Obligation” means as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.




(j) “Conversion Share Ratio” means as to any applicable Installment Date, the
quotient of (i) the number of Pre-Installment Conversion Shares delivered in
connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date.




(k) “Conversion Shares” means shares of Common Stock issuable by the Company
upon the conversion of this Note.




(l) “Convertible Securities” means any stock, preferred stock, stock
appreciation rights, phantom stock, equity related rights, equity linked rights,
or other security (other than Options) that is at any time and under any
circumstances, directly or indirectly, convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
shares of Common Stock.




(m) “Current Subsidiary” means any Person in which the Company on the Issuance
Date, directly or indirectly, (i) owns any of the outstanding capital stock or
holds any equity or similar interest of such Person or (ii) controls or operates
all or any part of the business, operations or administration of such Person,
and all of the foregoing, collectively, “Current Subsidiaries.”




(n) “Deemed Issuance” means both a Deemed Conversion Issuance as defined in
Section 3(c)(ii) hereof, and a Deemed Installment Issuance as defined in Section
8(e) hereof.




(o) “Eligible Market” means The New York Stock Exchange, NYSE Amex, the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the
OTC Bulletin Board, the OTCQX or the OTCQB, or the Principal Market.




(p)





23




“Equity Conditions” means: (i) with respect to the applicable date of
determination either (x) a Registration Statement is effective and the
prospectus contained therein is available for the issuance by the Company to the
Holder of all of the Conversion Shares (which, solely for clarification
purposes, includes all shares of Common Stock issuable upon conversion of this
Note, including, without limitation, under Sections 3 and 8) or (y) all of the
Conversion Shares are otherwise freely tradable under Rule 144 or without the
need for registration under any applicable federal or state securities laws (in
each case, disregarding any limitation on conversion of this Note); (ii) on each
day during the period beginning one month prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock (including all of
the Conversion Shares) is listed or designated for quotation (as applicable) on
an Eligible Market and shall not have been suspended from trading on an Eligible
Market (other than suspensions of not more than two (2) days and occurring prior
to the applicable date of determination due to business announcements by the
Company); (iii) on each day during the Equity Conditions Measuring Period, the
Company shall have delivered all shares of Common Stock issuable upon conversion
of this Note on a timely basis as set forth in Section 3 hereof and all other
shares of capital stock required to be delivered by the Company on a timely
basis as set forth in the other Transaction Documents; (iv) any shares of Common
Stock to be issued in connection with the event requiring determination may be
issued in full without violating Section 3(d) hereof (the Holder acknowledges
that the Company shall be entitled to assume that this condition has been met
for all purposes hereunder absent written notice from the Holder); (v) any
shares of Common Stock to be issued in connection with the event requiring
determination may be issued in full without violating the rules or regulations
of the Eligible Market on which the Common Stock is then listed or designated
for quotation (as applicable); (vi) on each day during the Equity Conditions
Measuring Period, no public announcement of a pending, proposed or intended
Fundamental Transaction shall have occurred which has not been abandoned,
terminated or consummated; (vii) the Company shall have no knowledge of any fact
that would reasonably be expected to cause any of the Conversion Shares to not
be freely tradable without the need for registration under any applicable state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (viii) on each day during the Equity Conditions Measuring Period, the
Company otherwise shall have been in material compliance with each, and shall
not have breached any, provision, covenant, representation or warranty of any
Transaction Document; (ix) without limiting clause (viii) above, on each day
during the Equity Conditions Measuring Period, there shall not have occurred an
Event of Default or an event that with the passage of time or giving of notice
would constitute an Event of Default; (x) the Company shall remain DTC and DWAC
eligible as of each applicable Installment Date and the Company Installment
Notice Date; (xi) on each Installment Date, the average (and median) daily
dollar volume of the Common Stock on its Principal Market for the previous 23
Trading Days shall be greater than $20,000.00; and (xii) the ten (10) – day
average VWAP of the Common Stock is greater than $0.01.  




(q) “Equity Conditions Failure” means, with respect to a particular date of
determination, that on any day during the period commencing twenty (20) Trading
Days immediately prior to such date of determination, the Equity Conditions have
not been satisfied (or waived in writing by the Holder). If an Equity Conditions
Failure is the result of an Event of Default, then the Equity Conditions Failure
shall be deemed permanent and may not be cured by the Company.




(r) “Excluded Securities” means any shares of Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan; provided that the option term,
exercise price or similar provisions of any issuances pursuant to such Approved
Stock Plan are not amended, modified or changed on or after the Issuance Date;
and (ii) in connection with mergers, acquisitions, strategic licensing
arrangements, strategic business partnerships or joint ventures, in each case
with non-affiliated third parties and otherwise on an arm’s-length basis, the
purpose of which is not to raise additional capital; provided, that such third
parties are not granted any registration rights.  Notwithstanding the foregoing,
any Common Stock issued or issuable to raise capital for the Company or its
Subsidiaries, directly or





24




indirectly, in connection with any transaction contemplated by clause (ii)
above, including, without limitation, securities issued in one or more related
transactions or that result in similar economic consequences, shall not be
deemed to be Excluded Securities.




(s) “Fundamental Transaction” means that (i) (1) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) the Company
or any of its Significant Subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other Person, or (3) the Company or any of its Subsidiaries shall,
directly or indirectly, in one or more related transactions, allow any other
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4) the
Company or any of its Subsidiaries shall, directly or indirectly, in one or more
related transactions, consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) the Company
or any of its Subsidiaries shall, directly or indirectly, in one or more related
transactions, reorganize, recapitalize or reclassify the Common Stock, or
(ii) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the 1934 Act and the rules and regulations promulgated
thereunder) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Voting Stock of the Company,
excluding Iroquois (as defined in the Purchase Agreement).




(t) “GAAP” means United States generally accepted accounting principles,
consistently applied.




(u) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including, without limitation,
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through (vi)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.




(v)  “Installment Amount” means (i) the greater of (1) $103,125, or (2) one
eighth (1/8th) of the remaining Principal balance due on the day immediately
preceding the Initial Installment Date, plus, (ii) the sum of any accrued and
unpaid Interest as of the applicable Installment Date under this Note and
accrued and unpaid Late Charges, if any, under this Note as of such Installment
Date, and any other amounts accruing or owing to Holder under this Note as of
such Installment Date. In the event the Holder shall sell or otherwise transfer
any portion of this Note, the transferee shall be allocated a pro rata portion
of each unpaid Installment Amount hereunder.  




(w) “Installment Date” means the Initial Installment Date and the last day of
each of the next seven (7) months following the month during which the Initial
Installment Date occurs.




(x) “Market Price” means 85% of the arithmetic average of the three (3) lowest
VWAPs of the shares of Common Stock during the twenty (20) consecutive Trading
Day period on the Trading Day immediately preceding the date of such
determination (the “Measuring Period”); provided, however, that if the
arithmetic average of the three (3) lowest VWAPs of the shares of Common Stock
during any twenty (20) consecutive Trading Day Period is less than $0.025, then
“75%” shall thereafter be permanently substituted for “85%” immediately above in
this definition of Market Price.  All such determinations are to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during such Measuring Period.




(y) “Maturity Date” shall mean the date that is eighteen (18) months following
the Issuance Date; provided, however, the Maturity Date may be extended at the
option of the Holder (i) in the event that, and for so long as, an Event of
Default shall have occurred and be continuing or any event shall have occurred
and be continuing that with the passage of time and the failure to cure would
result in an Event of Default or (ii) through the date that is twenty
(20) Business Days after the consummation of a Fundamental Transaction in the
event that a Fundamental Transaction is publicly announced or a Fundamental
Transaction Notice is delivered prior to the Maturity Date, provided further
that if a Holder elects to convert some or all of this Note pursuant to
Section 3 hereof, and the Conversion Amount would be limited pursuant to Section
3(d) hereunder, the Maturity Date shall automatically be extended until such
time as such provision shall not limit the conversion of this Note.




(z) “New Subsidiary” means, as of any date of determination, any Person in which
the Company after the Issuance Date, directly or indirectly, (i) owns or
acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries.”




(aa) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.




(bb) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.




(cc) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of





25




law with respect to a liability that is not yet due or delinquent, and (iii) any
Lien created by operation of law, such as materialmen’s liens, mechanics’ liens
and other similar liens, arising in the ordinary course of business with respect
to a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings.  




(dd)  “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity or a government or any department or agency thereof.




(ee) “Post-Installment Conversion Shares” means that number of shares of Common
Stock that would be required to be delivered pursuant to Section 8 on an
applicable Installment Date without taking into account the delivery of any
Pre-Installment Conversion Shares. The Post-Installment Conversion Shares are
equal to the quotient of (i) the Company Conversion Amount divided by (ii) the
Conversion Price as of the applicable Installment Date.




(ff) “Pre-Installment Conversion Price” means, with respect to a particular date
of determination, the lower of (i) the Conversion Price then in effect and
(ii) the Market Price for the applicable Company Installment Notice Date. All
such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction during any applicable
Measuring Period.




(gg) “Pre-Installment Conversion Shares” means the number of shares of Common
Stock to be delivered pursuant to Section 8(a) on the date of the applicable
Company Installment Notice. The Pre-Installment Conversion Shares are equal to
the quotient of (i) the Company Conversion Amount divided by (ii) the Conversion
Price as of the applicable date of the Company Installment Notice.




(hh) “Principal Market” means the OTCBB.




(ii) “Purchase Agreement” means that certain securities purchase agreement,
dated as of the Issuance Date, by and between the Company and the Holder
pursuant to which the Company issued this Note, as may be amended from time to
time.




(jj) “Registrable Securities” means, collectively, the Conversion Shares, the
Pre-Installment Conversion Shares, and the Post-Installment Conversion Shares.




(kk) “Registration Statement” means a registration statement of the Company
under the Securities Act of 1933, as amended, covering Registrable Securities on
Form S-3, if the Company is then eligible to file using such form, and if not
eligible, on Form S-1 or other appropriate form.




(ll)  “Redemption Notices” means, collectively, Event of Default Redemption
Notices and Fundamental Transaction Redemption Notices, and each of the
foregoing, individually, a “Redemption Notice.”




(mm) “Redemption Premium” means 125%.




(nn) “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Fundamental Transaction Redemption Prices and the Company
Installment Redemption Prices, and each of the foregoing, individually, a
“Redemption Price.”




(oo)





26




“SEC” means the United States Securities and Exchange Commission or the
successor thereto.




(pp) “Significant Subsidiaries” means, as of any date of determination,
collectively, all Subsidiaries that would constitute a “significant subsidiary”
under Rule 1-02 of Regulation S-X promulgated by the SEC, and each of the
foregoing, individually, a “Significant Subsidiary.”




(qq)  “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”




(rr) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person's Parent Entity.




(ss)  “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.




(tt) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).




(uu) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink OTC Markets
Inc.(formerly Pinks Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 22. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.




3.





27




DISCLOSURE. Upon receipt or delivery by the Company of any notice in accordance
with the terms of this Note, unless the Company has in good faith determined
that the matters relating to such notice do not constitute material, non-public
information relating to the Company or any of its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, non-public information on a Current Report on Form 8-K
or otherwise. In the event that the Company believes that a notice contains
material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.




4. MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall be deemed
to, establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges under this Note exceeds the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.




5. SECURITY. This Note is secured by that certain Security Agreement of even
date herewith, as the same may be amended from time to time, (the “Security
Agreement”) executed by the Company and its wholly owned Subsidiary, Miller
Fabrication LLC, a Wyoming limitation liability company, in favor of the Holder
encumbering certain assets of the Company and such Subsidiary, as more
specifically set forth in the Security Agreement, all the terms and conditions
of which are hereby incorporated into and made a part of this Note.  








28




[Remainder of page intentionally left blank]





[Signature page to Secured Convertible Promissory Note]




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.




THE COMPANY:




HIGH PLAINS GAS, INC.







By:

Name:

Title:




ACKNOWLEDGED, ACCEPTED AND AGREED:




TONAQUINT, INC.







By: _________________________

       John M. Fife, President





[Signature page to Secured Convertible Promissory Note]




   











EXHIBIT A




TONAQUINT, INC.

303 East Wacker Drive, Suite 1200

Chicago, Illinois 60601







High Plains Gas, Inc.

Date:  

Attn: _________________

3100 Southern Drive

Gillette, Wyoming 82718

CONVERSION NOTICE

The above-captioned Holder hereby gives notice to High Plains Gas, Inc., a
Nevada corporation (the “Company”), pursuant to that certain Secured Convertible
Promissory Note made by the Company in favor of the Holder on March 9, 2012 (the
“Note”), that the Holder elects to convert the portion of the Note balance set
forth below into fully paid and non-assessable shares of Common Stock of the
Company as of the date of conversion specified below.  Said conversion shall be
based on the Conversion Price set forth below.  In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of the Holder in its sole discretion, the Holder
may provide a new form of Conversion Notice to conform to the Note.

A.

Date of conversion:

____________

B.

Conversion #:

 

 ____________

C.

Conversion Amount:

 ____________

D.

Conversion Price:  _______________

E.

Conversion Shares:  _______________ (C divided by D)

F.

Remaining Note Balance:  ____________




$_________________ of the Conversion Amount converted hereunder shall be
deducted from the Installment Amount(s) relating to the following Installment
Date(s): __________________________________________.




Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

Broker:  

Address:

DTC#:  

Account #:  

Account Name:  

Sincerely,

Holder: Tonaquint, Inc.




             

              By: _________________________

                     John M. Fife, President

   

 

















EXHIBIT BACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
      _____________ to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated March 9, 2012
from the Company and acknowledged and agreed to by      __________________.

 

 

HIGH PLAINS GAS, INC.










By: ________________________

Name: ______________________

Title: _______________________


















